                   UNITED STATES DISTRICT COURT

                  EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                          CRIMINAL ACTION

v.                                                NO. 07-243

JARANGE DURR                                      SECTION “F”


                           ORDER AND REASONS

     Before the Court is a letter from Jarange Durr, which the

Court construes as a request for reconsideration of this Court’s

July 15, 2019 Order reducing Durr’s sentence pursuant to the First

Step Act.   For the reasons that follow, the motion is GRANTED in

part and DENIED in part.

                              Background

     Jarange Durr appeared before the Court for sentencing on June

26, 2008, after having pled guilty to two counts: (1) possession

with the intent to distribute five grams or more of cocaine base

and a quantity of cocaine hydrochloride, in violation of 21 U.S.C.

§§ 841(a)(1), 841(b)(1)(B), and 841(b)(1)(C); and (2) felon in

possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1)

and 924(a)(2).   In light of Mr. Durr’s two prior convictions for

felony drug offenses, the Sentencing Guidelines called for an

imprisonment range of 262 to 327 months, and the Court sentenced

him to 327 months imprisonment.



                                   1
      On April 18, 2019, Durr filed a motion to reduce his sentence

pursuant to Section 404 of the First Step Act.               In accordance with

Chief Judge Brown’s General Order, Durr’s motion was reviewed by

the First Step Act Screening Committee, which is comprised of an

Assistant United States Attorney, an Assistant Federal Public

Defender, and a Senior United States Probation Officer.                            All

members of the Screening Committee agreed that Durr is eligible

for a sentence reduction and that his modified Guidelines range is

188 to 235 months of imprisonment.

      The Government, however, recommended a sentence at the top of

the Guidelines range, which would be consistent with this Court’s

original sentence, while an Assistant Federal Public Defender

supported Durr’s request for a sentence below the Guidelines range,

in the range of 151 to 188 months, considering Durr’s limited

misconduct while incarcerated.             Agreeing with the Government that

a   sentence    at   the   top   of   the      modified   Guidelines       range   was

appropriate, the Court reduced Durr’s term of imprisonment to 235

months in an Order dated July 15, 2019.

      Two weeks later, the Court received a letter from Mr. Durr,

requesting reconsideration of this Court’s Order reducing his

sentence.      In his letter, Durr submits that the First Step Act

Screening      Committee    erred     in       determining   that      a    modified

Guidelines range of 188 to 235 months applies to his case.                         Durr

maintains that, as a career offender convicted of possession with

                                           2
the intent to distribute less than 28 grams of cocaine base, his

offense level is 32.          A three-level decrease for acceptance of

responsibility, in turn, produces a total offense level of 29.

When   coupled   with   his    criminal     history   category    of   VI,    Durr

submits, the Guidelines call for an imprisonment range of 151 to

188 months.      Durr further urges the Court that he should be

sentenced at the lower end of the Guidelines range, in light of

his poor health, need to support his teenaged daughter and elderly

mother, and successful completion of countless courses during his

incarceration.

                                       I.

       After considering Durr’s letter, coupled with supplemental

briefing from the Government and the Assistant Federal Public

Defender    enrolled    in    this   matter,   the    Court    finds   that    the

Screening     Committee       correctly      calculated       Durr’s   modified

Guidelines range, but that a revised sentence at the bottom (rather

than the top) of the Guidelines range is appropriate.

                                       A.

       Following the enactment of the First Step Act, the statutory

penalty for Mr. Durr’s conviction on Count 1 is located in 21

U.S.C. § 841(b)(1)(C), which applies to violations of § 841(a)(1)

involving less than 28 grams of crack.               Pursuant to 21 U.S.C. §

841(b)(1)(C), Durr’s conviction now carries a statutory penalty

range of zero to 30 years of imprisonment, in light of his prior

                                       3
conviction for a felony drug offense.            As a result, Durr’s career

offender offense level is now 34 because the statutory maximum

sentence for his offense is “25 years or more” but less than life

imprisonment.      See U.S.S.G. § 4B1.1(b)(2).       Reducing this offense

level by three points for acceptance of responsibility results in

a total offense level of 31 and a Sentencing Guidelines range of

188 to 235 months.

     In contending that his base offense level under § 841(b)(1)(C)

is 32, resulting in a total offense level of 29 and a Guidelines

range of 151 to 188 months, Durr overlooks that his career offender

status elevates the statutory maximum for his offense to 30 years,

which thereby elevates his career offender offense level to 34

under the Guidelines.      Accordingly, the First Step Act Screening

Committee   (and    this   Court)   correctly      determined   that   Durr’s

modified Guidelines range is 188 to 235 months of imprisonment.

                                     B.

     However, after considering the factors of 18 U.S.C. § 3553(a)

in light of new information contained in Mr. Durr’s letter, the

Court finds that a revised sentence at the bottom, rather than the

top, of the applicable Guidelines range is appropriate.

     Durr, who is now 45 years old, has served over 10 years in

prison with no reported incidents of violence and has completed

countless   educational      courses       and   rehabilitative   programs.

Moreover, as revealed in his letter, Durr suffers from chronic

                                       4
kidney disease and is pre-diabetic.                   After this Court reduced

Durr’s sentence to 235 months, his release date was updated to

June 14, 2026.       Further reducing Durr’s sentence to 188 months

(the bottom of his currently applicable Guidelines range) would

not result in his immediate release but would allow him to be

released   from    prison   in    2022.           Because   a   prolonged    term   of

imprisonment may exacerbate Durr’s health conditions and interfere

with his ability to support his teenaged daughter and elderly

mother,    the    Court   finds   that        a    sentence     of   188   months   is

appropriate.

     Accordingly, for the foregoing reasons, IT IS ORDERED: that

Durr’s motion for reconsideration is GRANTED in part and DENIED in

part; the defendant’s previously imposed imprisonment sentence of

235 months as to Count 1 is hereby REDUCED to 188 months for a

total imprisonment term of 188 months.                  All other provisions of

the judgment dated 6/26/2008 and the Order for Sentence Reduction

Pursuant to Section 404 of the First Step Act of 2018 shall remain

in effect.


                              New Orleans, Louisiana, August 5, 2019



                                     ______________________________
                                          MARTIN L. C. FELDMAN
                                      UNITED STATES DISTRICT JUDGE




                                          5
